—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Nicolai, J.), entered November 20, 1998, as, upon reargument, adhered to the original determination in an order entered July 29, 1998, granting the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Where, as here, the plaintiffs seek to recover in strict liability in tort for a dog bite, the plaintiffs must prove that the dog has vicious propensities and that the owner knew or should have known of such propensities (see, Lugo v Angle of Green, 268 AD2d 567).
The defendants’ moving papers established their entitlement to judgment as a matter of law. In opposition to the motion, the plaintiffs failed to come forward with evidence sufficient to raise a triable issue of fact as to whether the defendants’ dog has vicious propensities or whether they knew or should have known of such alleged propensities. Accordingly, the Supreme Court properly granted summary judgment to the defendants. Altman, J. P., Friedmann, McGinity and Smith, JJ., concur.